Citation Nr: 9920590	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  95-40 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disorder, diagnosed as chondromalacia patellae, to include 
whether new and material evidence has been submitted to 
reopen the claim.

2.  Entitlement to an increased (compensable) evaluation for 
cold-induced urticaria with acne.

3.  Entitlement to an increased rating for intervertebral 
disc syndrome, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from August 1986 to 
August 1990.  This appeal comes before the Board of Veterans' 
Appeals (Board) from rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  The claim was subsequently transferred to the RO in 
Phoenix, Arizona, and later to the RO in Albuquerque, New 
Mexico, which now has jurisdiction of this claim.

The issue of entitlement to an increased rating for 
intervertebral disc syndrome is the subject of the remand 
portion of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this appeal has been gathered.

2.  Service connection for a bilateral knee disorder was 
denied by means of an October 1993 rating decision.  That 
decision is final.  Additional evidence submitted after that 
decision is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The appellant currently suffers from chondromalacia 
patellae; chondromalacia patellae was initially manifested in 
service.

4.  The appellant's cold-induced urticaria is manifested 
primarily by erythematous eruption over various areas of her 
body, to include the arms and the leg


CONCLUSIONS OF LAW

1.  The RO's October 1993 decision to deny service connection 
for bilateral knee disorder is a final determination.  
Evidence received subsequent to that decision is new and 
material.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

2.  Bilateral chondromalacia patellae was incurred in 
service.  38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

3.  The criteria for an increased rating for cold-induced 
urticaria with acne have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for bilateral knee disorder.

The appellant's claim for service connection for a bilateral 
knee condition was denied by means of a decision dated in 
October 1993.  The evidence of record at that time included 
the appellant's service medical records which noted that she 
received treatment for knee problems in service on various 
occasions.  The Board notes that no knee problems were noted 
at enlistment.  In June 1988, she was seen in the emergency 
room for complaints of right knee pain and was diagnosed with 
chondromalacia patellae (CMP).  She was seen the next day for 
follow-up and reported exacerbation of the pain after sitting 
in a conference room for 2 hours.  She was again diagnosed 
with CMP.  

In August 1988, she reported bilateral knee pain, worse on 
the right, and worse when walking.  She also noted increased 
pain when climbing stairs.  There was positive crepitus with 
flexion and extension, bilaterally.  There was also 
tenderness over the superior/anterior patellar ligament.  The 
diagnosis was bilateral CMP.  She was again seen in October 
1988 for this problem and was found to have bilateral 
patellar tenderness with positive grind test.  She received 
physical therapy for this problem in November 1988 and 
February 1989.  Her separation examination reports, dated in 
July and August 1990, indicate that she reported suffering 
from trick or locked knee, and that the examiner noted a 
history of chondromalacia of the knees; examination was 
normal at that time.  

Post-service medical evidence of record before the RO prior 
to the 1993 rating action included report of a VA 
examination, dated in August 1993, which showed that there 
was no evidence of any crepitus or chondromalacia in the 
appellant's knees.  The examiner indicated that her knees 
were clinically normal.  

Evidence submitted subsequent to the 1993 VA examination 
includes report of a VA joints examination, dated in June 
1996, which indicates that the appellant reported that she 
initially began having knee pain around 1987.  She indicated 
that she was diagnosed with CMP and was at one point given 
knee braces and advised to keep her muscles strong around the 
knees.  She reported persistent pain since that time, which 
has worsened throughout the years.  Examination was 
essentially normal except that she was able to squat to a 
distance of 10 degrees, lacking full flexion.  She also had 
pain in both knees when she flexed her knees in a squatting 
position.  The diagnosis was CMP, bilateral, by history, with 
the recommendation that she be further evaluated after her 
pregnancy.  

Evidence submitted after the 1993 rating action also includes 
post-service treatment records which indicate that in April 
1995, the appellant was seen for bilateral knee pain.  Mild 
tenderness was noted and she was diagnosed with CMP.  A 
subsequent orthopedic examination report, dated in August 
1995, noted that she had positive patellar grind and 
crepitus.  She was again seen in the orthopedic clinic in 
September 1995.  At that time, it was noted that she was more 
comfortable with knee braces, and due to skin trouble, it was 
planned that she try bio-skin knee braces.

As a general rule, once a claim has been disallowed, that 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105.  However, if a claimant can 
thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.

The Court has outlined a three-step process for the reopening 
of claims.  See Elkins v. West, No. 97-1534 (U.S. Vet.App. 
Feb. 17, 1999)(en banc); Winters v. West, No. 97-2180 (U.S. 
Vet.App. Feb. 17, 1999)(en banc).  First, it must be 
determined whether the appellant has submitted new and 
material evidence in support of reopening the claim.  
Winters, at 4.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156; see also Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).  Evidence is presumed credible for the purpose of 
reopening unless it is inherently false or untrue.  Duran v. 
Brown, 7 Vet.App. 216, 220 (1994); Justus v. Principi, 3 
Vet.App. 510, 513 (1992).  If it is determined that new and 
material evidence has not been submitted, then the Board's 
analysis must end and the claim must be denied.  Butler v. 
Brown, 9 Vet.App. 167, 171 (1996).

If new and material evidence has been presented, immediately 
upon reopening, it must be determined whether, based upon all 
the evidence of record in support of the claim, the claim as 
reopened is well-grounded.  Winters, at 4.  For purposes of a 
well-groundedness analysis, the credibility of the evidence 
is presumed.  Robinette v. Brown, 8 Vet.App. 69, 75-76 
(1995).  If a well-grounded claim has been submitted, then 
the claim must be evaluated on the merits of the claim, but 
only after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters, at 4; see also Epps 
v. Brown, 126 F.3d 1464 (Fed.Cir. 1997); cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  

Having considered the evidence of record, the Board finds 
that new and material evidence has been submitted.  The Board 
notes, in particular, that evidence before the RO in 1993 
included a current VA examination which showed no evidence of 
chondromalacia.  However, evidence submitted after the 1993 
RO decision indicates that she continues to have knee trouble 
and that she was diagnosed with chondromalacia.  This 
evidence is obviously new as it was not before the RO in 
1993, and further, it is found to be material since it bears 
directly and substantially upon the issue under 
consideration.  The Board further finds that this evidence, 
considered in connection with the service medical records, is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, the claim must be 
reopened.

Having reopened the claim, the Board initially finds that 
this is a "well grounded" claim under 38 U.S.C.A. § 5107(a) 
(West 1991); that is, the appellant has presented a claim 
that is plausible.  She has not alleged that any records of 
probative value that may be obtained and which have not 
already been associated with his claims folder are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed, and that the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
When, after consideration of all the evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107.

The Board, having considered the evidence and the applicable 
laws, finds that service connection for bilateral CMP is 
warranted.  The evidence of record indicates that the 
appellant had bilateral knee trouble in service, which was 
diagnosed as CMP.  The evidence of record also indicates that 
she currently has bilateral knee trouble, which has been 
attributed to the previously (historically) diagnosed CMP.  
She has indicated that she has continued to have the same 
symptomatology since its onset in service, except that there 
has been a worsening since onset.  Given this evidence, the 
Board finds that service connection should be granted.

II.  Increased rating for urticaria.

The appellant's skin disorder, diagnosed as cold-induced 
urticaria, reportedly manifests itself in a rash over various 
areas of her body when she is exposed to a cold environment.  
She has reported that these out-breaks occur several times 
per week and that they are best relieved when she soaks in a 
warm bathtub.  Her out-breaks consist of erythematous 
eruptions.  

The Board notes that the VA examinations of record, dated in 
February 1996 and June 1996, did not show any evidence of the 
skin eruption, and the conditions under which such an 
eruption would occur could not be replicated as a walk-in 
freezer was not available at the VA medical facility.  
However, the evidence of record indicates that in March 1994, 
she visited a private physician for the purpose of 
documenting one of her out-breaks (as opposed to treatment 
purposes).  The examiner indicated that there were 
erythematous areas over the anterior thighs of both legs, 
slightly raised and with irregular borders.  The Board also 
notes that the appellant's service medical records are 
replete with treatment for urticaria over various areas of 
her body, to include arms and legs.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

The severity of the appellant's skin disorder can be 
ascertained by analogy under the criteria set forth under 
Diagnostic Code (DC) 7806 (eczema) of VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4.  Under DC 7806, a 
noncompensable evaluation is assigned when there is slight, 
if any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area; a 10 percent rating is granted when 
there is exfoliation, exudation, or itching of an exposed 
surface or an extensive area; a 30 percent rating is granted 
when there is constant exudation or itching, extensive 
lesions, or marked disfigurement; a 50 percent rating is 
granted when there is ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or if the 
skin is exceptionally repugnant.
 
The Board has considered the evidence of record and the 
applicable rating criteria and finds that the appellant's 
disability more closely approximates the rating criteria for 
a 10 percent rating.  Given the nature of this skin disorder 
(i.e. requiring certain environmental conditions in order to 
precipitate n out-break), the Board has relied on the 
appellant's testimony, the current medical evidence, as well 
as the service medical records, to obtain a complete picture 
of the nature of this disability.  This evidence indicates 
that intermittent skin eruptions have occurred over various 
parts of her body, to include exposed areas.  The Board also 
notes that the eruptions have at times covered an extensive 
area (i.e. her legs).  Therefore, the Board concludes that a 
10 percent rating is more appropriate in this case.  The 
Board does not find the criteria for a higher rating have 
been met as the evidence does not show extensive lesions, 
constant eruptions, or marked disfigurement.  This is evident 
from the fact that no eruptions or lesions were found during 
VA examinations, and the appellant herself has reported that 
the eruptions are not constant.  Thus, it is concluded that a 
10 percent rating, but no higher, is warranted for the cold-
induced urticaria.  


ORDER

Entitlement to service connection for bilateral 
chondromalacia patellae is granted.

An increased rating for cold-induced urticaria with acne is 
granted, subject to he criteria that govern the payment of 
monetary awards.


REMAND

The evidence of record indicates that the appellant has 
submitted a timely notice of disagreement with rating award 
assigned for her intervertebral disc syndrome.  A statement 
of the case has not been issued on this matter.  Therefore, 
the case is being remanded for further RO action.  The Board 
also notes that she has requested another VA examination to 
assess the current status of her back disorder.  This matter 
is also brought to the RO's attention.

Accordingly, this case is REMANDED for the following:

The RO should take the necessary steps to 
conduct any additional development deemed 
necessary, to include a VA examination, 
and issue a statement of the case.  The 
case should then be returned to the Board 
only if it is perfected by the filing of 
a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet.App. 93, 97 
(1997).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

